                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KAREN CLARK,

             Plaintiff,

v.                                                          CV No. 13-372 MV/CG

UNITEDHEALTH GROUP, INC., et al.,

             Defendants.

                          ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court sua sponte. The parties have notified the

Court that they have reached an agreement to resolve their claims and are in the

process of drafting the necessary documents to complete settlement.

      IT IS THEREFORE ORDERED that the parties shall submit closing documents

by November 8, 2018.

      IT IS SO ORDERED.



                                 _________________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
